                            Case 18-00039       Doc 115    Filed 05/07/19    Page 1 of 1

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Greenbelt
                   In re:       Case No.: 18−11248 − WIL   Chapter: 7   Adversary No.: 18−00039

Nahid Ahmadpour
Debtor

Nationwide Registry & Security Ltd.
Plaintiff

vs.

Nahid Ahmadpour
Defendant


                                                      NOTICE


PLEASE TAKE NOTICE that a Show Cause Hearing will be held

                            at 6500 Cherrywood Lane, Courtroom 3−C, Greenbelt, MD 20770

                            on 6/17/19 at 10:30 AM

to consider and act upon the following:

107 − Order Requiring Attorney Robert Vaughn to Show Cause Why This Court Should Not Issue Sanctions for
Misrepresenting to the Court Why He Failed to Have Local Counsel Present at Hearing Within (14) Fourteen days
from the entry of order.


NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 5/7/19
                                                           Mark A. Neal, Clerk of Court
                                                           by Deputy Clerk, Sophia Ward
                                                           301−344−0585


Form ntchrgmdb (rev. 12/2003)
